
	
		I
		111th CONGRESS
		1st Session
		H. R. 3560
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2009
			Mr. Sires (for
			 himself, Ms. Jackson-Lee of Texas,
			 Mr. Cohen,
			 Mr. McDermott,
			 Mr. Smith of Washington, and
			 Mr. Payne) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To amend the Foreign Assistance Act of 1961, to establish
		  the Health Technology Program in the United States Agency for International
		  Development to research and develop technologies to improve global health, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century Global Health Technology
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The United States
			 has committed to the United Nations Millennium Development Goals of—
				(A)reducing child
			 mortality;
				(B)improving maternal
			 health; and
				(C)combating
			 HIV/AIDS, malaria, and other diseases.
				(2)The goals
			 described in paragraph (1) cannot be reached without health technologies and
			 devices to diagnose infectious diseases and reduce disease transmission.
			(3)The development,
			 advancement, and introduction of affordable and appropriate technologies are
			 essential to efforts by the United States to reduce deaths among the world’s
			 most vulnerable populations, particularly children and women in the developing
			 world.
			(4)A
			 recent report by the Institute of Medicine on the commitment of the United
			 States to global health—
				(A)recommends that
			 United States institutions share existing knowledge to address prevalent health
			 problems in low- and middle-income countries;
				(B)recommends
			 continued support for partnerships between the public and private sectors to
			 develop and deliver health products in low- and middle-income countries;
			 and
				(C)urges the United
			 States Government to continue its support for innovative research models to
			 address unmet health needs in poor countries.
				(5)Investments by the
			 United States in affordable, appropriate health technologies, such as medical
			 devices for maternal and child care, vaccine delivery tools, safe injection
			 devices, diagnostic tests for infectious diseases, and innovative disease
			 prevention strategies—
				(A)reduce the risk of
			 disease transmission; and
				(B)accelerate access
			 to life-saving global health interventions for the world’s poor.
				(6)Through a
			 cooperative agreement, known as the Technologies for Health program (referred
			 to in this section as HealthTech), USAID supports the
			 development of technologies that—
				(A)maximize the
			 limited resources available for global health; and
				(B)ensure that
			 products and medicines developed for use in low-resource settings reach the
			 people that need such products and medicines.
				(7)The HealthTech
			 cooperative agreement—
				(A)facilitates
			 public-private collaboration in the development of global health
			 technologies;
				(B)leverages public
			 sector support for early stage research and development of health technologies
			 to encourage private sector investment in late-stage technology development and
			 product introduction in developing countries;
				(C)benefits the United
			 States economy by investing in the growing United States global health
			 technology sector, which—
					(i)provides skilled
			 jobs for American workers; and
					(ii)enhances United
			 States competitiveness in the increasingly technological and knowledge-based
			 global economy; and
					(D)enhances United
			 States national security by—
					(i)reducing the risk
			 of pandemic disease; and
					(ii)contributing to
			 economic development and stability in developing countries.
					3.PurposeThe purpose of this Act is to authorize a
			 health technology development program that supports coordinated, long-term
			 research and development of appropriate global health technologies—
			(1)to improve global health;
			(2)to reduce maternal and child mortality
			 rates; and
			(3)to reverse the incidence of HIV/AIDS,
			 malaria, and other diseases.
			4.Establishment of
			 the Health Technology ProgramSection 107 the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151e) is amended by adding at the end the following:
			
				(c)Health
				Technology Program(1)There is established in
				the United States Agency for International Development (referred to in this
				section as USAID) the Health Technology Program, which
				shall—
						(A)coordinate and lead research and
				development efforts;
						(B)be funded by USAID on a competitive
				basis; and
						(C)serve as a national laboratory and
				technology development program for global health.
						(2)The Health Technology Program shall
				develop, advance, and introduce affordable, available, and appropriate
				technologies specifically designed—
						(A)to improve the health and nutrition of
				developing country populations;
						(B)to reduce maternal and child
				mortality; and
						(C)to improve the diagnosis, prevention
				and reduction of disease, especially HIV/AIDS, malaria, tuberculosis, and other
				major diseases.
						(3)The Health Technology Program shall
				be located at an institution with a successful record of—
						(A)advancing the technologies described
				in paragraph (2); and
						(B)integrating practical field experience
				into the research and development process in order to introduce the most
				appropriate technologies.
						(4)The Administrator of USAID, in
				collaboration with the Health Technology Program, shall submit an annual report
				to Congress and all relevant Federal agencies that describes—
						(A)the relevant activities of the Health
				Technology Program that are in the incubation phase;
						(B)the progress made on such activities
				and on other projects carried out through the Health Technology Program;
				and
						(C)the outlook for future health
				technology efforts evaluated by the Health Technology Program to have
				significant growth potential.
						(5)There are authorized to be
				appropriated $5,000,000 for each of the fiscal years 2010 through 2014 to carry
				out the Health Technology Program under this
				subsection.
					.
		
